Exhibit 99.6 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 September 7, 2011 Boards of Directors Cheviot Mutual Holding Company Cheviot Financial Corp. Cheviot Savings Bank 3723 Glenmore Avenue Cheviot, Ohio45211 Re: Plan of Conversion and Reorganization Cheviot Mutual Holding Company Cheviot Financial Corp. Cheviot Savings Bank Members of the Boards of Directors: All capitalized terms not otherwise defined in this letter have the meanings given such terms in the Plan of Conversion and Reorganization (the “Plan”) adopted by the Board of Directors of Cheviot Mutual Holding Company (the “MHC”), Cheviot Financial Corp., (the “Company”) and Cheviot Savings Bank, all based in Cheviot, Ohio.The Plan provides for the conversion of the MHC into the full stock form of organization.Pursuant to the Plan, the MHC will be merged into the Company and the Company will merge with Cheviot Financial Corp. a newly-formed Maryland corporation (the “Company”) with the Company as the resulting entity, and the MHC will no longer exist.As part of the Plan, the Company will sell shares of common stock in an offering that will represent the ownership interest in the Company now owned by the MHC. We understand that in accordance with the Plan, depositors will receive rights in a liquidation account maintained by the Company representing the amount of (i) the MHC’s ownership interest in the Company’s total stockholders’ equity as of the date of the latest statement of financial condition used in the prospectus plus (ii) the value of the net assets of the MHC as of the date of the latest statement of financial condition of the MHC prior to the consummation of the conversion (excluding its ownership of the Company). The Company shall continue to hold the liquidation account for the benefit of Eligible Account Holders and Supplemental Eligible Account Holders who continue to maintain deposits in Cheviot Savings Bank.We further understand that Cheviot Savings Bank will also establish a liquidation account in an amount equal to the Company’s liquidation account, pursuant to the Plan.The liquidation accounts are designed to provide payments to depositors of their liquidation interests in the event of liquidation of Cheviot Savings Bank (or the Company and Cheviot Savings Bank). Washington Headquarters Three Ballston Plaza
